MEMORANDUM **
James O’Leary appeals pro se the district court’s order dismissing without prejudice his action for failure to comply with Fed.R.Civ.P. 8(a). O’Leary’s rambling and incoherent complaint against the State of California appears to allege a conspiracy between the State and Japanese corporations. We review for an abuse of discretion, Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.1981), and we affirm.
Fed.R.Civ.P. 8(a)(2) requires that a complaint contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” A district court may dismiss a pro se action for failure to comply with Rule 8(a) provided that meaningful, less drastic alternatives have been reasonably explored. See Nevijel, 651 F.2d at 674.
Here, the magistrate judge, in her report and recommendation, stated she was willing to entertain Objections. Nevertheless, O’Leary did not file any such Objections, and did not propose to make his complaint less verbose or confusing. Accordingly, the district court did not abuse its discretion when it dismissed O’Leary’s suit. See id. at 674-75 (“the history of the litigation ... supports the conclusion that the trial court’s dismissal of this action was not an abuse of discretion”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.